Title: To Thomas Jefferson from Jacob Wagner, 27 July 1805
From: Wagner, Jacob
To: Jefferson, Thomas


                  
                     Sir
                     
                     Department of State 27 July 1805.
                  
                  Previously to the departure of Mr. Madison for Philadelphia (which took place on thursday) he requested me to furnish you with copies or summaries of whatever might occur of a nature sufficiently important to demand it. I therefore have now the honor to inform you, that a letter is this day received from Moses Young, dated Cadiz 2 June, stating that he learnt from the best authority, that Mr. Monroe’s mission ended on the 15 May; that he should set out from Madrid, via Paris, for London on the 26th. that there was “no accord with the Spanish Government on any one point of claims for territory or spoliations, or the ratification of the Convention of Augt. 1802”; that Dulton was charged with dispatches containing the details, and that he had gone to Lisbon to Embark.
                  A letter from Mr. Simpson at Tangier dated 18 May does not countenance the report that Morocco has become troublesome. Two negro-convicts are arrived at Philadelphia from Surinam, who were forced upon an American vessel which brought them by the Tiscal with the sanction of the Lieutt. Governor: the convicts are in prison. A copy of a letter from Mr. Davis at Tunis to Comr. Barron dated 8 March congratulates him on the recovery of his health, and mentions with positiveness that two Tripolitans (a Xebec of 8 guns & a ketch of 8) were out & had captured 3 Imperials & a Ragusan, all laden with Grain. As these vessels are not of a hostile country, the Tripolitans must have taken them for the sake of the supplies they had on board. Another letter from Mr. Davis to the Secy. State dated 20 March mentions that Achmet Bashaw, brother of the Bashaw of Tripoli, has arrived at Malta.
                  The German letter, which you did me the honor to enclose to me, contains a proposal by a Clergyman in Saxony to purchase a district of land in Louisiana and to settle it with a colony of husbandmen & Artificers. At a more leisure moment I shall give you a fuller account of it & return it to you.
                  I have the honor to be With the highest respect, Sir, Your most obed. servt.
                  
                     Jacob Wagner
                     
                  
               